Citation Nr: 0829896	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  92-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for arthritis of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In October 1992, a Travel Board hearing was held before a 
Veterans Law Judge who has since retired from the Board.  A 
transcript of that proceeding is of record.  In a March 2007 
letter, the Board informed the veteran that she had a right 
to another Board hearing, but she declined an additional 
hearing.


REMAND

In February 2008, the Board remanded this case because a July 
2007 VA examination report did not adequately address the 
etiology of the veteran's bilateral hip arthritis.  A new VA 
examination was ordered, and the VA examiner was to provide 
an opinion as to whether it is at least as likely as not that 
the arthritis in either of the veteran's hips is 
etiologically related to her military service or was caused 
or chronically worsened by her service-connected knee 
disabilities.

The veteran was afforded a VA examination in April 2008, and 
the examiner opined that the arthritis in the veteran's hips 
was not related to her service-connected right knee 
disability.  He explained that there were no gait 
abnormalities and that her arthritis was most likely related 
to aging and weight factors.  Although the examiner 
presumably intended his opinion to encompass the veteran's 
service-connected left knee disability as well, this is not 
clear from the examination report.  Moreover, the examiner 
did not address whether the veteran's bilateral hip 
disability was chronically worsened by her service-connected 
knee disabilities.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).  This case, therefore, must be remanded so that the 
development ordered in the February 2008 remand may be 
accomplished.

In addition, the records shows that the veteran has not 
received appropriate notice of the regulations pertinent to a 
claim for service connection for arthritis of the hips 
secondary to service-connected knee disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include specifically notice with 
respect to a claim for secondary 
service connection.

2.  The RO or the AMC should have the 
claims folders sent to the VA examiner 
who conducted the April 2008 
examination.  The examiner should be 
requested to provide an addendum 
stating an opinion for each hip as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the arthritis in the hip is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by her service-
connected right and left knee 
disabilities.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

If the April 2008 VA examiner is 
unavailable, the claims folders should 
be sent to a VA physician with 
appropriate expertise who should be 
requested to provide the required 
opinions with supporting rationale.  If 
the physician determines that another 
examination is required before the 
requested opinions may be rendered, 
then the veteran should be afforded 
such an examination.

3.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for arthritis of the 
hips based on a de novo review of the 
record.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, a supplemental statement 
of the case should be issued, and the 
veteran and her representative should 
be afforded the requisite opportunity 
to respond before the claims folders 
are returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless she is 
otherwise notified, but she has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




